        Case 1:19-cv-00810-RBW Document 138 Filed 10/20/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                  )
INFORMATION CENTER,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-810 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE,                            )
                                    )
                  Defendant.        )
___________________________________ )
                                    )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-957 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )

         DEFENDANT’S NOTICE OF COMPLIANCE WITH COURT ORDER

       Defendant respectfully provides notice that it is filing the attached declaration in

compliance with the Court’s Order of October 16, 2020. See Order, Dkt. 137.



Dated: October 20, 2020                    Respectfully submitted,

                                           JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General
                                           Civil Division

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director
                                           Federal Programs Branch
Case 1:19-cv-00810-RBW Document 138 Filed 10/20/20 Page 2 of 3




                            /s/ Courtney D. Enlow
                            COURTNEY D. ENLOW
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W.
                            Room 12102
                            Washington, D.C. 20005
                            Tel: (202) 616-8467
                            Email: courtney.d.enlow@usdoj.gov

                            Counsel for Defendant




                              2
         Case 1:19-cv-00810-RBW Document 138 Filed 10/20/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 20, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  3
